Avery, Presiding Judge
(Western Section) (dissenting in part).
I concur in the majority Opinion of this Court with much that is said therein. . Some of the statements made in the Opinion, which seem to be necessary that I set out in this partial dissenting Opinion, based upon the reasons assigned in the Opinion and the facts as shown by the proof, and the legal rules laid down in such cases for our guidance, seem to me to substantiate the position I am taking. Particularly, do I agree with the statement, 301 S. W. (2d) 542, of the majority Opinion that:
“We agree with the insistence of appellants that *264there was a confidential relationship existing between Mrs. Nicholas and Mrs. Wright. For several years prior to Mrs. Wright’s death Mrs. Nicholas handled a large portion of Mrs. Wright’s business including the receiving and disbursing of money, collection of farm rents and management of the farm property. Bayliss v. Williams, 46 Tenn. 440; Miller v. Proctor, 24 Tenn. App. 439, 145 S. W. (2d) 807.
“Since we have found that the gifts were received by Mrs. Nicholas during the period when she occupied a confidential or trust relationship toward Mrs. Wright, a court of equity must review such transactions with the strictest scrutiny.”
It would serve no good purpose for me to set out, in this partial dissenting Opinion, a summary of all the evidence, oral, documentary and circumstantial, found in this record. I reluctantly agree with my distinguished colleagues that as to some of the gifts in question made to Mrs. Nicholas there were some conversations between Mrs. Wright, Mr. Allison, a banker in Tiptonville and Mr. Ivy, the person who had prepared her income tax and gift tax returns for a long number of years upon the advice, counsel, information and calculations of Mrs. Wright with respect to her income and disbursements, wherein there may have been some impartial and independent advice sufficient to meet the legal requirement therefor as to some of the gifts in controversy, but Mr. Ivy did not have conversations with-Mrs. Wright about her business or her income and gift taxes for the years 1948, 1949, 1950, 1951 and 1952. This income tax expert or accountant admits that Mrs. Wright did not keep her books for the last several years of her life, particularly, *265those set out above. Her ledger of receipts and disbursements back into the 30’s has been filed, and an examination of this book corroborates the testimony of Mr. Ivy in this regard. For reasons herein stated, I concur only as to the gifts made prior to 1951.
It must be remembered that Mrs. Wright was nearly 93 years old when she died in the early part of 1953. The doctors testify that due to her age, she bad continued to deteriorate both physically and mentally from the time she was 81 until the date of her death. The record is fairly clear that from May 1948 until the date of her death, she was a physical and mental invalid. She suffered a cerebral thrombosis in August, 1949, which resulted in paralysis of her left leg, and by September of 1950 she was suffering generally over the entire body from the effect of that cerebral disease, commonly referred to as a stroke, plus arteriosclerosis, and in addition thereto, her age and general weakened condition had brought about some disease of the bladder. During that whole term of years, she was apparently unable to walk and she had to be lifted in and out of bed. She had nurses in constant attendance who administered heat packs and strong drugs to alleviate her pain; her eyesight was impaired, and for the years 1948,1949,1950,1951 and 1952, and that part of 1953 in which she lived, her business was conducted by Miss Louise. Her physical condition is shown by the testimony of Drs. W. C. Colbert, Thurman Crawford, and W. T. Rainey, and the way she had to be cared for is shown by the depositions or testimony of Elmina J ohnson, Rhetha Jim King, Clifton Cates, Emma Riddick, Jim Taylor, and others. Her strength of body and mind continued to deteriorate until she was declared incompetent in January, 1953. During the early portion *266of her illness, that is, in 1947 and 1948, Mrs. Nicholas obtained from Mrs. Wright, beginning with October 20, 1947, and ending September 21, 1948, a period of exactly 11 months and 1 day, $79,150 in cash and $15,000 in U. S. Government Bonds, Series “0”, making a total of $94,-150 in cash and bonds, the largest gift being $62,000 in February of 1948, which had been in contemplation since some time in the Fall of 1947.
Now, let us take a look at what occurred between September 21, 1948, the date of the last gift in that year, amounting to $10,000, to the date of the gifts in 1951.
In the first place, there is absolutely nothing whatever in the record with respect to the gift of $6,000, evidenced by check dated March 17, 1951, signed “Mrs. Katie Wright, By Mrs. Louise L. Nicholas”, and made payable to Louise Lewis Nicholas, indicating that Mrs. Wright had any advice whatever. The same is true of the $5,000 check, dated May 25, 1951, signed “Mrs. Katie Wright, By Louise L. Nicholas”, and payable to Louise L. Nicholas. And I am unable to find anything in the entire record that amounts to impartial and confidential advice by any person to Mrs. Wright, relative to the $20,000 gift in 1951. From the date of the last gift in 1948 to the date of the first gift in 1951, it was approximately 2 years and 6 months, during which period of time the record is abundant that Mrs. Wright grew continuously worse, physically and mentally. From the date of the last gift in 1948 to the date of the last gift in 1951, a period of 2 years and 9 months, the last gift being $20,000, according to the testimony of Mr. Ivy, Mr. Allison, and all of the attendants in the home of Mrs. Wright, Miss Louise was in complete charge of all the business affairs of Mrs. Wright, and with Mrs. Wright unable to walk, unable to *267see, suffering from partial paralysis and irritating bladder conditon, arteriosclerosis or Mgb blood pressure, in and out of the hospital time after time, with an income of $36,000 a year. At the time these gifts began in 1947, when Mrs. Wright had $106,000 in one bank, together with approximately $150,000 in Government Bonds, and collecting $36,000 a year in rents, handled by Miss Louise from 1948 to 1953, inclusive, Mr. Allison, the banker, reluctantly admits that Mrs. Wright had practically no cash assets.
Miss Louise continued to administer the estate of Mrs. Wright, as Guardian, until the death of Mrs. Wright, and in October of 1953, after having collected the $36,000 annual rents, she turned over to the Executor the sum of only $14,339.31.
The most that can be said with respect to any advice that Mrs. Wright may have had in connection with the gifts made in 1951, totaling $31,000, is to be found in the testimony of Mr. Allison and one Mrs. King, and if I am able to properly understand this testimony, the only thing that can be said about it, is that it constitutes an effort to show that Mrs. Wright had some knowledge of what she was doing, and that only as to the $20,000 gift. This $20,000 gift was realized from the sale of a tract of timber known as the “Wright Switch Tract”. Mrs. King said this:
“At the time she sold it, she just said she wanted Louise to have it, she was going to give it to her, the money that she got from it, that she wanted the ones to have the money that had been good to her; she said that so many times.” (B. 488)
The witness further said that she had heard Mrs. Wright *268say this before. This witness also testified that Mr. Riddle handled the sale. Now, let ns see what Mr. Allison said about this sale. His general statement is to the effect that Louise came to the Bank one day and told him that this timber sale was going to be made and that she was going to get the money. He presumed that after the sale was made, Louise would write a check on Mrs. Wright’s account to herself. At that time he had written authority on file in his Bank, dated November 20, 1947, Exhibit “E” to Allison evidence, in the following words and figures:
“Mr. W. M. Allison, Cashier First State Bank & Trust Co. Tiptonville, Tennessee.
“Dear Murray,
“This will be your authority to honor checks drawn against my account in The First State Bank & Trust Co., Signed Mrs. Katie Wright by Louise Lewis.
“Nov. 20,1947 (Mrs. Katie Wright) ”
When he got this information from Miss Louise that she was going to get this $20,000, he immediately conferred with Mr. Donaldson, President and Attorney of the First State Bank & Trust Company, Tiptonville,' Tennessee, and at that time there was prepared Exhibit 1 to the testimony of Mr. Allison in the following words and figures:
‘ ‘ This paper is to evidence and show that I have given to my niece, Louise Lewis Nicholas, the interest in the Choctaw Grin she purchased and authorized her to pay for' same out of my funds, also the purchase price of two houses and lots in the town of Tiptonville. I have also given her the authority to draw a check or checks on me for the amount of the proceeds of the sale of the timber *269on wrights switch or wright woods tract which recently-sold for $20,000. And I hereby ratify and confirm any and all checks that she hafe drawn on my account at the bank.
“This paper is being written at this date because of the timber transaction aforesaid.
“June 9,1951 s/s Mrs. Katie L. Wright
Mrs. Katie L. Wright
“Witness:
W. M. Allison
Mrs. Martha King
Mrs. Elmina Johnson.”
An inspection of this document shows it written in the body on the typewriter; that at the time it was prepared a line was written for Mrs. Wright to sign, beneath which her name was written in type, and that the date of this instrument is in longhand ink, and that it was prepared to be witnessed by three witnesses. These witnesses appear to be W. M. Allison, Mrs. Martha King, and Mrs. Elmina Johnson. It was written in Mr. Donelson’s office and carried to Mrs. Wright’s home for execution by Mr. Allison. He had no conversation with Mrs. Wright between the time Louise told him she was to get the money and the time this document was presented to Mrs. Wright at her home. When you see that Mrs. King and Mrs. Johnson are witnesses to this instrument, it is easy to understand why Mrs. King and Mrs. Johnson, sisters, testified that the day Mrs. Wright sold this land they heard her say that “she was going to give Louise the money”. It is passing strange, however, that the banker and his attorney thought it necessary for Mrs. Wright to execute another written authority by which she ratified *270the many thousands of dollars of checks to which her name had been signed by Mrs. Nicholas, and to give Mrs. Nicholas authority to sign further checks and, more particularly, to confirm the authority for Mrs. Nicholas to sign this $20,000 check. However, in view of the age of Mrs. Wright, her then physical and mental condition, and the knowledge on the part of Mr. Allison that Mrs. Nicholas had had complete control of the property of Mrs. Wright for several years, there is but little weight to be given to the surmise that to have such a paper, the Bank might be further protected against some imaginary claim of the relatives of Mrs. Wright’s husband. Some quotations from Allison’s testimony might be enlightening:
“Q. Now, tell His Honor how that came about that you asked that that paper be prepared. A. Well, Louise — I already had more or less of an informal authority from Mrs. Wright authorizing Louise to sign checks, and it is general banking procedure that when you are going to permit another person to sign checks with your name, that you have some authority in your files for that. So when this came up, I didn’t know whether Mrs. Wright was going to write the $20,000 check or whether Louise was or who; so I asked Mr. Donelson. I told him the circumstances and this paper was prepared and I carried it up there and got it signed.” (E. 535)
He stated that Mrs. Wright’s mind was O.K. at that time and that “there was not anything happened that would lead me to believe otherwise”. (E. 536) Allison also testified that Mrs. Wright signed that $20,000 check and that when asked if he was present, said:
*271“No, Louise told me that she was going to get this $20,000 and that is what prompted me to get this instrument drawn and carry it up and have it signed.
“Q. It was after Louise told you she was going to get this $20,000 that you talked to Mr. Donelson and you and Mr. Donelson decided you would like to have Mrs. Wright’s ratification of these big checks? A. Correct.
“Q. And that is the reason that Ex. No. 1 was prepared and executed? A. Eight.” (B. 538)
And again, he said:
“Louise came to the bank either the day before or this particular morning and said that Mrs.- Wright was going to give her the proceeds of the sale of this Wright switch timber, and with the thought in mind that possibly Louise was going to sign the check payable to herself, and then to protect the interest of the bank, although we had an informal authority for Louise to sign checks for Mrs. Wright, I just thought it would be better maybe to have one witnessed, thinking that Louise was going to sign this check herself, and that was the reasomwhy this other paper was drawn.” (E. 546)
He further stated that he thought the $20,000 check was in his handwriting except the signature, but on looking at it said it wasn’t. Further questioned about it, and about what he had said to Mrs. Wright and what she had said to him on that occasion, he said:
“Well, I told her that Louise had told me she wanted to give her the thing, just a general discussion about the paper was all, and she said, ‘Well, read *272it to me’, and I read it to her, and she said: ‘I will sign it’, and that is all; she said, ‘I will sign it, that is what I want to do’.” (R. 547)
He was then asked if he could think of any reason why Mrs. Wright signed that check herself, and he stated that he had no discussion with her about her signing the check that he could recall, but “she had told me prior to that time that she was going to give the Wright switch tract to Louise”. He could not fix the time when she told him that. (R. 548)
In the case of Black v. Pettigrew, 38 Tenn. App. 1, 270 S. W. (2d) 196, 202, in an Opinion by the now Associate Justice Swepston of the Supreme Court and at the time a member of this Section of the Court of Appeals of Tennessee, which is a case wherein there existed a confidential relationship between Homer Black and his Aunt, Mrs. Gr. A. Black, as well as the mental condition of Mrs. Black was involved, and which Opinion was approved by the Supreme Court of this State in its denial of certiorari, it is said:
(a) “The relationship of principal and agent is one of trust .and confidence. McNeill v. Dobson-Bainbridge Realty Co., 184 Tenn. 99, 106, 195 S. W. (2d) 626.”
(b) “We therefore agree with the ultimate finding of the Chancellor that a relationship of trust and confidence existed between Homer and Mrs. Black. Judge Felts has ably stated the governing rules in equity in such a situation and same need not be here repeated. Roberts v. Chase, 25 Tenn. App. 636, 650 et seq., 166 S. W. (2d) 641; Miller v. Proctor, 24 Tenn. App. 439, 145 S. W. (2d) 807.”
*273In that case it was assigned as error that the Court should have held that Mrs. Black was not competent to transact business. The Chancellor had held that she was competent to transact business, and as to that assignment, the Opinion proceeds:
(c) “We think the decided weight of the evidence sustains the above findings. We have no doubt that she was of sound mind and capable of attending to her business.”
Much stress has been placed upon the fact that Mrs. Wright, as late as August, 1951, executed a deed to a tract of land to one Harris Campbell, and that she was mentally capable to execute that deed which took place after the last gifts to Mrs. Nicholas in June of the same year. I can see no comfort that we can get from the fact that Mrs. Wright was competent to execute that deed to support the holding in the majority opinion. General Drane wrote that deed. He expressly stated that he thought from what Mrs. Wright said that she was going to give that tract of land to the grantee who had been a tenant on her farm for a long number of years; but when she went to execute that deed she did just the reverse and charged Mr. Campbell $275 an acre for that tract of land. Just what happened to that money, the record does not reveal. I am likewise unable to see any philanthropic, sympathetic or protective ideas involved in the action of Mrs. Nicholas with respect to the gifts Mrs. Wright intended to make to the servants who had waited on her so long. Neither do I see any constructive action on the part of the banker to withhold from one of these servants the fact that Mrs. Wright had given her $1,000. If Mrs. Wright was free to act, as the majority Opinion finds her to be, and if she was as strongminded *274as the witnesses, at some points in their testimony, wonld want the Conrt to believe, it is passing* strange how Mrs. Nicholas turned np with the deed to this real estate that Mrs. Wright wanted one of the servants to have, made to her in fee simple absolute, and thereafter conveyed a part of it to the servant only for life, with remainder interest in the property to herself. I fully agree with counsel for appellant that the Jim Taylor transaction is one hard to understand, in order to give sincerity to the action of Mrs. Nicholas. $5,000 of the money paid for certain real estate to Clyde and Nezzie B. Sowell on September 27, 1948, was reported as a gift to “Mrs. Jim Taylor, Tiptonville, Tennessee,” the female Negro servant (Exhibit 7, Ivy deposition). A copy of this check appears in the record as Exhibit 18 to Ivy’s deposition. This servant was told by Mrs. Wright that she was buying her a home and giving it to her. The facts were that the property was conveyed to Mrs. Nicholas (Exh. 2, Jim Taylor’s testimony — deed from Sowell et ux, to Louise Nicholas). The development from that transaction is that there is another house located on this real estate occupied by the brother of Mrs. Nicholas (R. 640, 641) and only a portion of that real estate was ever conveyed to Jim Taylor by Mrs. Nicholas and in that transaction, Mrs. Nicholas reserved the life estate. (Exh. 1, Jim Taylor’s testimony) There were two separate lots in this deed, both within the corporate limits of Tip-tonville, Tennessee. One lot was 60' x 27T, fronting on Wynne Street. The other lot was 60' x 135%'. The deed recites that the lot 60 x 271 had a residence on it constituting the homeplace of the grantors. This deed is dated the 23rd day of September, 1948, and filed for record in the Register’s office on the 27th day of Sep-*275temper, 1948. In March of 1949 (Exh. 1 to deposition of Jim Taylor) shown to be a deed signed by Lonise Lewis and Mrs. Katie Wright, in the granting clause of which the name of Mrs. Wright nowhere appears as a grantor, this deed recites: “I, Lonise Lewis, a single person, do hereby bargain, sell and convey unto Jim Taylor the hereinafter described house and lot for and during her lifetime only, the remainder interest therein is not herein conveyed but is reserved and remains in the grantor.” The consideration in that deed is expressed as follows: “For and in consideration of $1.00 cash paid and in consideration of the fact that the grantee herein has been a valuable and trusted servant and employee of Mrs. Katie Wright with whom the grantor herein has lived over a period of years, in Tiptonville, Lake County, Tennessee, and other good and valuable consideration, not herein named”. The description of this lot so conveyed to Jim Taylor, the servant, is the same as that of the vacant lot described as the second tract in the deed from Clyde Sowell et ux, to Louise Lewis. If the gift tax statement is true, as shown by the report above referred to, to the effect that the $5,000 was given to Jim Taylor, and which facts were reported to Mr. Ivy by Louise, is it not a little strange that Jim Taylor got no title to any kind of property for life or otherwise until six months after the deed was made by Sowell and wife to Louise Lewis, or March of 1949, and then so far as this record shows, the lot with the homeplace on it remained to be owned by Miss Louise and in which her brother lived. (R>. 640)
Almost two years thereafter, and on June 9, 1951, this statement given for the alleged protection of the Bank (Exh. 1 to testimony of Elmina Johnson) among the *276many things it proposes to do, recites the fact that Mrs. Wright had given to Lonise “also the purchase price of the two houses and lots in the town of Tiptonville ’ It is true that Elmina Johnson testified that Mrs. Wright wanted Louise to have these homes after the negroes died or quit working, but it is not easy to determine what she meant by her testimony. At E. p. 435, she stated:
“Well, for one thing, she bought a home for each of the negroes, one for Jim and one for Hicks.”
And at E. p. 436, in answer to a question about taking care of Louise, this witness said:
“Well, she gave Louise money and bonds and then she wanted Louise to have these homes, the homes were bought for the Negroes and after their death, Louise was to get those homes.
“Q. After their death Louise would get their homes, is that what you tell me % A. Well, after they quit work, I suppose after they were dead, because she wanted Louise to have the homes later, but she did want Louise to take care of the Negroes; she didn’t want them to want for anything.”
Elmina Johnson and Mrs. Ehetha King, two of the nurses who were with Mrs. Wright, were sisters and to each one of them she made gifts at some time of $2,000. These are two of the strongest witnesses testifying on behalf of Mrs. Nicholas, but when their testimony is examined, direct and cross, it is easily ascertainable that there are many conflicts in same, as it relates to the gifts to Mrs. Nicholas, based upon such remarks as: “Mrs. Wright was a strong-minded person”, or “she was a free giver”, or “she wanted to help those who had helped her”, and expressions of that kind. These two sisters *277are witnesses to the document dated June 9, 1951. The last sentence in this document is stronger testimony than any verbal testimony coming from the lips of any witness. The last sentence is: “This paper is being written at this date because of the timber transaction aforesaid. ’ ’
The cases in which courts of equity have set aside gifts or other transactions on ground of undue influence, fall in two groups: In many of the cases, these two groups overlap, and the facts of the cases show the characteristics of both groups are applicable. However, there is a distinctive principle which separates these two lines of cases, and this principle is so fundamental and important that it should never he overlooked.
I would say that group No. 1 embraces cases where the facts show the exercise of actual undue influence exerted-by the donee or someone for him upon the donor for the express purpose. In those cases, the donor or grantor was peculiarly susceptible to such influences because of mental weakness, ignorance, old age, necessitous circumstances and the like. It may be said that these cases, for corr'ect solution, are dependent upon the principle that no one should be allowed to obtain a benefit growing out of his own wrongful act or perpetrated fraud.
Group No. 2 embraces cases of presumed undue influence. In such cases there is no proof of any actual undue influence, but there is proof of a fiduciary relationship and confidentional relationship between the parties which enables the donee to exercise dominion and influence over the donor. In such cases, the courts have held that such relationship raised the presumption that the donee did *278exert undue influence and the burden was on the donee to rebut such presumption, or, in other words, to negative undue influence — that means to prove that the gift or transaction was in fact the spontaneous act of the donor while acting under circumstances which enabled him to exert an independent will and justify the court in holding that the gift was the result of the free exercise of the donee’s will.
The decisions of our Courts in which there are contained the characteristics of both groups (actual undue influence proved and also undue influence presumed from relationship) are: Bayliss v. Williams, 46 Tenn. 440; Martin v. Martin, 48 Tenn. 644; Turner v. Leathers, 191 Tenn. 292, 232 S. W. (2d) 269; Miller v. Proctor, 24 Tenn. App. 439, 145 S. W. (2d) 807; Roberts v. Chase, 25 Tenn. App. 636, 166 S. W. (2d) 641.
If we say the instant case cannot be supported by the first group because while the Lower Court and this Court, in its majority Opinion, each have found the fiduciary relationship and confidential relationship existed between Mrs. Wright and her niece Louise, but that the proof does not show that Louise actually exerted any undue influence or practiced any fraud upon Mrs. Wright, we of necessity must pass to the second group and determine if the proof brings this case within that group.
Does the proof show that there existed between Mrs. Wright and Miss Louise such a confidential or fiduciary relationship that enabled Louise to exert dominion and control over her?
The bill charges that there was such a relationship which gave Louise the complete ascendancy and control over Mrs. Wright, as would cause Mrs. Wright to turn *279over to lier the complete management of all of her business affairs. If we determine that all or any of the gifts were made at a time when Mrs. Wright was under the dominion and control of Louise and that the burden was cast upon Louise to negate or negative the acts of Mrs. Wright in making the gifts to her, as being the result of such dominion and control, and that Louise has failed to carry such burden, we would have to set aside such gifts as resulted therefrom.
The writer recognizes the fact that one way of proving undue influence is to show that the donor had the advantage of competent and independent advice with respect to such gifts. However, we must recognize the fact that to prove competent and independent advice was had by the donor, or that it was not had, is not the only way of disproving or proving the exercise of undue influence or the reverse. We also recognize the fact that relationship, that is, the blood tie alone, does not prove the existence of confidential relationship.
Now, with this understanding of the situation of the parties, — Miss Louise and Mrs. Wright, — from 1946 or 1947 until the death of Mrs. Wright in 1953, the proof as I understand it shows that Mrs. Wright was under the dominion and control in a legal sense of Miss Louise; that Miss Louise was her agent in attending to all of her financial affairs, arranging for her hospitalization, having her transported to and from her house and the hospital; apparently, Mrs. Wright’s control over her business affairs was completely abandoned; that under the circumstances of her age, health, agency, etc., as hereinbefore set out, the gifts in 1951 must be presumed to be obtained by virtue of the dominion and control of Mrs. Wright by Miss Louise, and that she has failed *280to overcome such, presumption and to show any ratification by Mrs. Wright of any gifts other than those made prior to 1951 which permits her to retain them. It is the Opinion of the writer that she should be required to account for the $31,000 in gifts shown to have been made to her by Mrs. Wright in 1951, and to this extent the evidence preponderates against the decree of the learned Chancellor.
Another circumstance which to me, seems exceedingly relevant is the fact that the same year these gifts began to show up, — 1947, Mrs. Wright executed her Will, on July 11th of that year, and she provided that Louise Lewis (Nicholas) should be paid by the Trustee out of the rents collected from the real estate passing to the Trustee in trust, $100 per month, and to Mrs. Mamie Eotrammel the sum of $100 per month, so long as either of them lived, except that if Mrs. Eotrammel should become a widow and remarry, then the payments to her would cease. In addition, she provided for special bequests and costs of administration of her estate, “ together with all the taxes of all kinds including State Inheritance Taxes and all Federal Estate Taxes and all other charges or expenses of any kind or character that may be charged against my estate out of my personal estate”. She bequeathed her household effects, silverware, and everything that was in her residence to Miss Louise and Mrs. Eotrammel equally; she bequeathed her diamond ring and diamond brooch to Miss Louise; she bequeathed her automobile to Miss Louise; she devised 156 acres of land to Miss Louise; she devised her home in Union City to Miss Louise and Mrs. Eotrammel for their respective natural lives.
On September 12,1947, she executed the first Codicil to *281her Will in which the only change she made with respect to a certain bequest to Prentice Wynn, in trust, for the use and benefit of Carolyn Wright Algee; and on November 12, 1947, she executed a second and last Codicil to her Will, in which she simply added Miss Louise and G-eneral Cates as joint Trustees with Harry Smith to hold the same portion of her estate in trust and for the same purposes as provided in the original Will. Prom this trust estate Miss Louise was to be paid the $100 per month first above mentioned. In neither Codicil did she increase any devise or bequest to Miss Louise and the gifts in 1948 were simply the completion of her expressed ideas and intentions originating in actual substance in 1947.
The $36,000 of annual rents disappearing from 1947 to 1953, when Mrs. Wright died, together with all this personal property which she intended would pay her taxes of every kind and costs of administration, at her death, and with her continued impairment, physically and mentally, and Miss Louise in charge of all her property and income, during those years, and with the further statement made by Miss Louise to Mrs. Prothro that she knew better than to take all the bonds without some contribution to G-eneral Cates and Mrs. Prothro, combined with the other facts and circumstances, make it impossible for me to find in this record where Miss Louise has 'overcome the presumption of invalidity of these gifts made in 1951.
I have read every word of this entire large record, examined every exhibit, and much of the evidence I have read three times. I can see no pattern set by Mrs. Wright in connection with the gifts made in 1948 and prior years to that of the gifts made to Miss Louise in 1951.